Citation Nr: 0728208	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  00-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right upper lobectomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran's appeal was most recently before the Board in 
September 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

Pulmonary function tests have disclosed that the forced 
expiratory volume in one second (FEV-1) is not less than 56 
percent of predicted value, the ratio of FEV-1 to forced 
vital capacity (FVC) is not less than 56 percent of predicted 
value, the Diffusion Capacity of the Lung for Carbon Monoxide 
by Single Breath Method ((DLCO (SB)) is not less than 56 
percent of predicted value.

2.  The maximum oxygen consumption is 17.5 ml/kg/min (with 
cardiorespiratory limit).

3.  The veteran does not have cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension; he has 
not experienced episodes of acute respiratory failure; and he 
has not required outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but not higher, 
for residuals of a right upper lobectomy have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6600 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA, to include notice that he 
should submit all pertinent evidence in his possession and 
notice concerning the effective-date element of the claim, by 
letters mailed in February 2002 and September 2005 and in the 
April 2007 supplemental statement of the case.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post- 
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

After the receipt of all pertinent evidence, the originating 
agency readjudicated the claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
veteran's claim.




General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's lung disability is currently rated as 30 
percent disabling under the criteria found at 38 C.F.R. Part 
4, Diagnostic Code 6600, which provides that a 30 percent 
rating is warranted for FEV-1 of 56 to 70 percent of 
predicted value; FEV-1/FVC of 56 to 70 percent of predicted 
value; or DLCO (SB) of 56 to 65 percent predicted of 
predicted value.  A 60 percent rating is warranted for FEV-1 
of 40 to 55 percent of predicted value; FEV-1/FVC of 40 to 55 
percent of predicted value; DLCO (SB) of 40 to 55 percent of 
predicted value; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The highest, or 
100 percent scheduler rating, requires FEV-1 less than 40 
percent of predicted value; FEV-1/FVC of less than 40 percent 
of predicted value; DLCO (SB) of less than 40 percent of 
predicted value; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
Echo (echocardiogram) or cardiac catheterization); episode(s) 
of acute respiratory failure; or of outpatient oxygen therapy 
is required.

The veteran was granted service connection for residuals of a 
right upper lobectomy in a November 1967 rating decision.  An 
evaluation of 30 percent was assigned, effective from July 8, 
1967.  

The veteran filed his claim for an increased rating in April 
1999, contending that he was having problems breathing and he 
was always out of breath.

During the period of this claim, the veteran underwent 
pulmonary tests in March 2000, December 2002, April 2005 and 
March 2006.  None of these tests disclosed that his FEV-1 was 
less than 56 percent of predicted value, that FEV-1/FVC was 
less than 56 percent of predicted value, or that DLCO (SB) 
was less than 56 percent of predicted value.  

The veteran's claims folder was reviewed by a VA physician in 
November 2006.  Based on the results of pulmonary function 
tests in March 2006 and a stress test performed in October 
2002, the examiner estimated that the veteran's maximum 
oxygen consumption was 17.5 ml/kg per minute.  The examiner 
opined that the veteran's decreased maximum oxygen 
consumption was probably related to his service connected 
partial lobectomy.  Under the schedular criteria, a 60 
percent rating is warranted for this level of decreased 
maximum oxygen consumption.  

None of the evidence shows that the veteran has cor 
pulmonale, right ventricular hypertrophy; or pulmonary 
hypertension.  In addition, there is no evidence of the 
veteran experiencing episodes of acute respiratory failure or 
requiring outpatient oxygen therapy.  Accordingly, the 
disability does not warrant a schedular rating in excess of 
60 percent.

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 60 percent evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A rating of 60 percent for residuals of a right upper 
lobectomy is granted, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


